ORDER
PER CURIAM.
Ralph E. Buckley appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We previously affirmed his convictions for first-degree statutory sodomy, section 566.062, RSMo.2000. State v. Buckley, 75 S.W.3d 792 (Mo.App. E.D. 2002). He now asserts his trial counsel provided ineffective assistance by failing to repeat his request to instruct the jury to disregard and by failing to include two issues in his motion for new trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).